ON SUGGESTION OF ERROR.
Appellant earnestly argues that we have, in the opinion heretofore rendered in this case (125 So. 96), disregarded the maxim of construction, expressio unius est exclusio alterius, in respect to section 26 of chapter 122, Laws 1920, which section is quoted in full in that opinion.
In order for appellant to successfully invoke that maxim as applicable to this chapter of said laws, it is necessary for appellant to give an enlarged interpretation to said section 26. The opening sections of the chapter fixed annual salaries for the officers, and based these salaries on the assessments for the several respective years. If section 26 had been omitted, then, when the assessment for a given year, approved late in that year, was increased so as to take the county into a higher class, the salary for the officer would thereby not only be increased to the said higher class, but the increase would by relation be effective from the beginning of the annual period. Section 26 is therefore a cautionary section, and was inserted for the purpose of providing that the higher salary should begin, not from the first of the annual period, but only "from the time the assessment is fixed." That was the sole purpose of that section; and it therefore *Page 182 
cannot be enlarged to the further and broader purpose insisted upon by appellant, and upon which enlargement of interpretation appellant bases his whole case.
Overruled.